DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 25, 2019.  Claims 1 - 6 have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 6 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 6 have been considered but are moot because the arguments do not apply to the new rejections discussed herein below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the state quantity of the object" in line 6 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The state quantity of the object is not the same as the “state quantities of the detected object”.  Clarification is required. 
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites a malfunction detecting device comprising:	
two sensors configured to detect an object;
an information processor configured to, when a difference greater than a prescribed value arises between state quantities of the detected object, determine in which of two sensors measurements from the two respective sensors a failure has occurred based on standard information relating to the state quantity of the object, 
the information processor configured to determine whether a measurement failure has occurred based on the standard information independently of determining in which of the two sensors the measurement failure has occurred.

Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes.  Claim 1 is directed to a malfunction detecting device, and therefore is directed to an apparatus.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes.  The claim recites the limitations of
determining which of two sensors measurements from the two respective sensors a failure has occurred based on standard information relating to the state quantity of the object, and determining whether a measurement failure has occurred based on the standard information independently of determining in which of the two sensors the measurement failure has occurred. The determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an information processor configured to” nothing in the claim precludes the determining steps from practically being performed in the human mind/visually. For example, but for the “an information processor configured to” language, the claim encompasses the user manually/visually determining which of two sensors measurements from the two respective sensors a failure has occurred based on standard information relating to the state quantity of the object and determining whether a measurement failure has occurred based on the standard information independently of determining in which of the two sensors the measurement failure has occurred. This limitation is a mental process.

Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?   No.  The claim recites two additional elements: two sensors, and an information processor.  The two sensors and the information processor in both steps are recited at high levels of generalities, i.e., as generic sensors and a generic processor performing a generic sensing and computer functions of sensing and processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, claim 1 is directed to the abstract idea.

Step 2B 
Does claim 1 provide an inventive concept?  No. As discussed with respect to 
Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Thus, claim 1 is ineligible. 

	Claim 2 recites a third sensor but that third sensor is recited at a high level of generality, i.e., as a generic sensor performing a generic function of sensing data. This generic sensing limitation is no more than mere instructions to apply the exception using a generic sensing component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, claim 2 is also directed to the abstract idea.

Dependent claims 3 – 6 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional features provided in claims 3– 6 either cover performances of the limitation in the mind, are recited at high levels of generalities or amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic sensing and computer component(s).   Therefore, claims 1 - 6 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667